70 F.3d 119
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David James HADLEY, Plaintiff-Appellant,v.Donald W. TUCKER, Defendant-Appellee.
No. 95-15767.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1995.*Decided Sept. 8, 1995.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
David James Hadley, a former federal prisoner, appeals pro se the district court's dismissal without prejudice of his action brought under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) alleging that various United States marshals and other federal employees erroneously calculated his release date, causing him to be unlawfully incarcerated for 73 days past his release date.


3
We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir.1984), cert. denied, 470 U.S. 1007 (1984).  We review for abuse of discretion, Townsel v. County of Contra Costa, 820 F.2d 319, 320 (9th Cir.1987), and we affirm.


4
On November 16, 1994, the district court entered an order directing Hadley to serve his complaint within 120 days of the date his complaint was filed.  On February 22, 1995, the district court issued an order to show cause setting a hearing date for Hadley to show cause why he failed to serve the defendants in a timely manner.  At the show cause hearing, the district court dismissed Hadley's action because Hadley failed to serve his complaint on the defendants.  See Fed.R.Civ.P. 4(m).


5
Hadley contends that the district court abused its discretion by denying his prior motion to require the United States Marshal Service to provide the addresses of defendants that it employs.  This contention lacks merit.  Hadley has failed to provide any adequate reason showing that the district court abused its discretion by denying the motion.  See Townsel, 820 F.2d at 320-1.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3